Exhibit Item6. Selected Financial Data The following table sets forth selected consolidated financial and operating data on an historical basis for the Company.The following table should be read in conjunction with the Financial Statements and notes thereto included in Item8, “Financial Statements and Supplementary Data” and Item7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Annual Report on Form10-K. Company Predecessor For the year ended For the year ended For the year ended November 1, 2005 - January 1, 2005 - For the year ended December 31, 2008 December 31, 2007 December 31, 2006 December 31, 2005 October 31, 2005 December 31, 2004 (In thousand, except per share amounts) Statements of Operations Data: Rental revenue $ 77,799 $ 63,029 $ 52,746 $ 7,006 $ 35,794 $ 40,440 Design-Build contract revenue and other sales 253,596 - Total revenues 335,740 66,821 54,956 7,321 37,809 43,644 Property operating and management expenses 31,376 25,704 19,848 2,583 13,058 14,756 Costs related to design-build contract revenue and other sales 214,019 - Selling, general, and administrative expenses 30,215 7,365 6,261 7,791 5,129 3,075 Income (loss) from continuing operations before other income (expense), and income tax (expense) benefit 15,114 5,994 (1,426 ) (7,178 ) 11,178 16,252 Interest expense (25,159 ) (15,964 ) (14,199 ) (1,500 ) (8,222 ) (9,024 ) Net income (loss) (7,857 ) (8,994 ) (14,034 ) (8,655 ) 3,824 8,044 Net income (loss) attributable to Cogdell Spencer Inc. (5,773 ) (6,341 ) (9,097 ) (5,600 ) 3,824 8,044 Per Share - basic and diluted: Declared dividend $ 1.275 $ 1.40 $ 1.40 $ 0.23 Loss from continuing operations $ (0.37 ) $ (0.57 ) $ (1.17 ) $ (0.70 ) Net loss $ (0.37 ) $ (0.57 ) $ (1.14 ) $ (0.70 ) Weighted average shares - basic and diluted 15,770 11,056 7,975 7,972 Weighted average shares and OP units - basic 23,996 15,621 12,590 12,197 Weighted average shares and OP units - diluted 24,098 15,637 12,612 12,225 Selected Balance Sheet Data (as of the end of the period): Assets: Real estate properties, net $ 477,961 $ 455,063 $ 351,172 $ 257,144 $ 155,376 Other assets, net 422,129 51,174 41,886 51,338 23,049 Total assets $ 900,090 $ 506,237 $ 393,058 $ 308,482 $ 178,425 Liabilities and equity: Mortgages, credit facility, and term debt $ 465,236 $ 316,704 $ 262,031 $ 158,974 $ 213,536 Other liabilities, net 151,860 27,277 17,351 9,022 11,316 Equity 282,994 162,256 113,676 140,486 (46,427 ) Total liabilities and equity $ 900,090 $ 506,237 $ 393,058 $ 308,482 $ 178,425 Cash Flow Data: Net cash provided by operating activities $ 24,747 $ 23,796 $ 15,900 $ 1,635 $ 10,312 $ 16,089 Net cash used in investing activities $ (194,284 ) $ (117,298 ) $ (103,587 ) $ (27,462 ) $ (5,939 ) $ (13,767 ) Net cash provided by (used in) financing activities $ 200,650 $ 96,055 $ 78,932 $ 35,398 $ (5,863 ) $ 1,880 Other Data: Funds from operations (1) $ 21,380 $ 18,259 $ 15,036 $ 4,518 $ 12,303 $ 17,656 Funds from operations modified (1) $ 29,363 $ 18,362 $ 15,089 $ 4,518 $ 12,303 $ 17,656 (1) FFO is a supplemental non-GAAP financial measure used by the real estate industry to measure the operating performance of real estate companies.The Company adjusts the NAREIT definition to add back noncontrolling interests in real estate partnerships before real estate depreciation and amortization.FFOM adds back to traditionally defined FFO non-cash amortization of non-real estate related intangible assets associated with purchase accounting.The Company presents FFO and FFOM because it considers them important supplemental measures of operational performance.The Company believes FFO is frequently used by securities analysts, investors and other interested parties in the evaluation of REITs, many of which present FFO when reporting their results.FFO is intended to exclude GAAP historical cost depreciation and amortization of real estate and related assets, which assumes that the value of real estate assets diminishes ratably over time.Historically, however, real estate values have risen or fallen with market conditions.Because FFO excludes depreciation and amortization unique to real estate, gains and losses from property dispositions and extraordinary items, it provides a performance measure that, when compared year over year, reflects the impact to operations from trends in occupancy rates, rental rates, operating costs, development activities and interest costs, providing a perspective not immediately apparent from net income.The Company computes FFO in accordance with standards established by the Board of Governors of NAREIT in its March 1995 White Paper (as amended in November 1999 and April 2002), which may differ from the methodology for calculating FFO utilized by other equity REITs and, accordingly, may not be comparable to such other REITs.Further, FFO and FFOM do not represent amounts available for management’s discretionary use because of needed capital replacement or expansion, debt service obligations, or other commitments and uncertainties.FFO and FFOM should not be considered as an alternative to net income (loss) (computed in accordance with GAAP) as an indicator of the Company’s performance, nor are they indicative of funds available to fund its cash needs, including its ability to pay dividends or make distributions. 1 The following table presents the reconciliation of FFO and FFOM to net income (loss), which is the most directly comparable GAAP measure to FFO and FFOM (in thousands): Company Predecessor For the year ended For the year ended For the year ended November 1, 2005 - January 1, 2005 - For the year ended December 31, 2008 December 31, 2007 December 31, 2006 December 31, 2005 October 31, 2005 December 31, 2004 Funds from operations: Net income (loss) $ (7,857 ) $ (8,994 ) $ (14,034 ) $ (8,655 ) $ 3,824 $ 8,044 Real estate related depreciation and amortization (1) 30,583 27,453 30,188 4,137 8,479 9,612 Noncontrolling interests in real estate partnerships,before real estaterelateddepreciation andamortization (1,346 ) (200 ) (199 ) - - - Gain on sale of real estate properties - - (919 ) - - - Funds from operations 21,380 18,259 15,036 (4,518 ) 12,303 17,656 Amortization of intangibles related to purchase accounting, net of income tax benefit 7,983 103 53 - - - Funds from operations modified $ 29,363 $ 18,362 $ 15,089 $ (4,518 ) $ 12,303 $ 17,656 (1) Real estate depreciation and amortization consists of depreciation and amortization from wholly-owned real estate properties and the Company’s share of real estate depreciation and amortization from consolidated and unconsolidated real estate partnerships. Item7. Management Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the Cogdell Spencer Inc.
